AO 2453 (CASDRev. 02/18) Judgment in a Criminal Case

 

UNITED STATES DIsTRiCT COURT
SOUTHERN DISTRICT OI~` CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A
V (For Offenses Committe

EDUARDO BENITEZ-CEDENO ( l)

   

 

  
      

   
   

` IMINA t
Ostaea testate-sat tacit

     
 
 

 

Case Number: 3118-CR-04322-JAH

Jennifer L Coon
l)et`endant`s Attorney

REG\sTRATloN No. 80091-298

g ,

THE DEFENDANT:

lX] pleaded guilty to count(s) One and two of the lnformation.

 

was found guilty on count(s)
after a plea of not guilty

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Tlt|e and Section / Nature of Offense Count
21:952, 960 - |mportation Of Methamphetamine (Felony) l

21:952, 960 a lmportation Of Cocaine (Felony) 2

The defendant is sentenced as provided in pages 2 through _4 of thisjudgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

l:l The defendant has been found not guilty on count(s)

 

l:l Count(s) dismissed on the motion ofthe United States.

g Assessment : $lO().OO waived as to each count.

JVTA Assessment*: $
E

;Justice for Victims ofTrafticl\'ing Act of2()l5. Pub. l.. No. 114-22.
lE No fine [| Forfeiture pursuant to order filed , included herein.

IT lS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name_, residence, or mailing address until all fines, restitution, costsq and special assessments imposed by this
judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

March 25. 2019

Date of mm of Se:tence §

HoN 'HN A. HousroN
U T D sTATEs DISTRICTJUDGE

3:18-CR-04822-JAH

AO 2453 (CASD Rev. 02/18) Judgment in a Crimina| Case

 

DEFENDANT: EDUARDO BENITEZ-CEDENO (l) Judgment - Page 2 of4
CASE NUMBER: 3:18-CR-04822-JAH
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
48 months as to count l; 48 months as to count 2 Terms to run concurrent

El Sentence imposed pursuant to Title 8 USC Section l326(b).
m The court makes the following recommendations to the Bureau of Prisons:
The Court recommends custody be served at Lompoc FCC.

l:l The defendant is remanded to the custody of the United States Marshal.

E The defendant shall surrender to the United States Marshal for this district:
[l at A.l\/[. on

 

 

[| as notified by the United States Marshal.

m The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

E on or before
\I as notified by the United States Marshal.
[| as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on tO

at . with a certified copy of this judgment

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

31 l 8-CR-04822-JAH

AO 2453 (CASD Rev. 02/| 8) ludgment in a Criminal Case

 

DEFENDANT: EDUARDO BENlTEZ-CEDENO (l) Judgment - Page 3 of4
CASE NUl\/IBER: 3:lS-CR-04822-JAH
SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of:
3 years terms to run concurrent

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.

The defendant shall not commit another federaL state or local crime
For' offenses committed on or offer Septemf)er f_i’, 199-1:

The defendant shall not illegally possess a controlled substance The defendant shall refrain from any unlawful use of a controlled
substance The defendant shall submit to one drug test within t5 days of release from imprisonment and at least two periodic drug tests

thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by eourt.

E The above drug testing condition is suspended, based on the court`s determination that the defendant poses a low risk of future
substance abuse. (C/tec/r, ifappfr`cab!e.)

K< The defendant shall not possess a fireann. ammunition, destructive device, or any other dangerous weapon_

m The defendant shall cooperate in the collection ofa DNA sample from the defendant. pursuant to section 3 of the DNA Analysis
Backlog Elimination Act of2000. pursuant to 18 USC section 3583(a)(7) and 3583(d).
The defendant shall comply with the requirements ofthe Sex Offender Registration and Notification Act (34 U.S.C. § 2090l , et

E seq.) as directed by the probation officer, the Bureau of Prisons. or any state sex offender registration agency in which he or she
resides1 works, is a student, or was convicted of a qualifying offense (Chec/r r'fappfr`cabi'e.)

l:] The defendant shall participate in an approved program for domestic violencel (Check (fappfr'cabfe.)

lfthisjudgment imposes a fine or a restitution obligation1 it shall be a condition of supervised release that the defendant pay any
such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedu|e of
Payments set forth in thisjudgment.

The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
with any special conditions imposed

STANDARD CONDITIONS ()F SUPERVISION

|) the defendant shall not leave the_iudicial district without the permission of the court or probation officer;

2) the defendant shall report to thc probation officer in a manner and frequency directed by the court or probation ol`licer;

3) thc defendant shall answer truthfully all inquiries by the probation officer and follow the instructions ofthe probation officer:

4) the defendant shall support his or her dependents and meet other family responsibilities;

5) the defendant shall work regularly at a lawful occupations unless excused by the probation officer for schooling training_ or other acceptable
reasons:

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7) the defendant shall refrain from excessive use ofalcohol and shall not purchase. possess. use. distribute or administer any controlled substance or
any paraphernalia related to anyl controlled substances except as prescribed by a physician;

8) the defendant shall not frequent places where controlled substances are illegally sold. used. distributed or administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted ofa felony.
unless granted permission to do so by the probation officer;

lfl) the defendant shall permit a probation officer to visit him or her at any time at horne or elsewhere and shall permit confiscation ofany contraband
observed in plain view of`the probation ollicer;

l l} the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;

._) the defendant shall not enter into any agreement to act as an informer or a special agent of`a law enforcement agency without the permission of

the eou:'t_; and

13) as directed by the probation of`ficer_ the defendant shall notify third parties of risks that may be occasioned by the defendant`s criminal record or
personal history or characteristics and shall permit thc probation officer to make such notifications and to confirm the defendant`s compliance
with such notification requirement

3:18-CR-04822-JAH

AO 2453 (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT: EDUARDO BENITEZ-CEDENO (l) Judgment - Page 4 of4
CASE NUMBER: 3: l 8-CR-04822-JAH

SPECIAL CONDITI()NS OF SUPERVISION

If deported, excluded or allowed to voluntarily return to country of origin, not reenter the United States illegally and
report to the probation officer within 24 hours of any reentry into the United States; supervision waived upon deportation,
exclusion, or voluntary departure

//

3:18-CR-04822-JAH

